            Case 2:20-cv-00497-WBS-DB Document 15 Filed 04/13/21 Page 1 of 3


     JOHN L. BURRIS, Esq., SBN 69888
1    ADANTE D. POINTER, Esq. SBN 236229
     PATRICK M. BUELNA, Esq., SBN 317043
2
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Center
     7677 Oakport St., Suite 1120
4    Oakland, CA 94621
     Telephone:     (510) 839-5200
5    Facsimile:     (510) 839-3882
     Email: John.Burris@johnburrislaw.com
6    Email: Adante.Pointer@johnburrislaw.com
     Email: Patrick.Buelna@johnburrislaw.com
7
     Attorneys for Plaintiff
8

9
                                 UNITED STATES DISTRICT COURT
10
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
     BRANDY WOOD, an individual,                     )    Case No.: 2:20-cv-00497-WBS-DB
                                                     )
13
                                                     )
                    Plaintiff,                       )    STIPULATION AND ORDER
14
                                                     )    GRANTING PLAINTIFF(S) LEAVE TO
     v.                                              )    FILE SECOND AMENDED COMPLAINT
15
                                                     )
     CITY OF SACRAMENTO, a municipal                 )
16
     corporation; Officer JASON WARREN in his )
                                                     )
17   individual capacity as a police officer for the
                                                     )
     SACRAMENTO Police Department; and               )
18   DOES 1-50, inclusive.                           )
                                                     )
19                  Defendant.
                                                     )
20

21

22

23

24

25




                                          STIPULATION AND ORDER
                                                     -1
             Case 2:20-cv-00497-WBS-DB Document 15 Filed 04/13/21 Page 2 of 3


             IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
1
     Defendants by and through their designated counsel, that:
2
             WHEREAS, Plaintiffs filed their Complaint on March 4, 2020. (Doc. 1)
3            WHEREAS, Plaintiffs filed a First Amended Complaint on May 20, 2020. (Doc.5 ).
4            WHEREAS, Defendants answered the First Amended Complaint on June 30, 2020.(Doc.
     10).
5
             WHEREAS, Plaintiffs’ served Rule 34 Requests on or about August 24, 2020.
6
             WHEREAS, Defendants served responses and responsive disclosures on or September
7    21, 2020.
8            WHEREAS, after a review of Defendants disclosures, Plaintiffs identified Sacramento

9
     Police Officer Jason Warren as a potential Defendant and requested a stipulation from
     Defendants for leave to amend and name the aforementioned officer on our about February 4,
10
     2021.
11
             WHEREAS, the parties met and conferred and Defendants agreed to stipulate to grant
12   Plaintiffs leave to file a Second Amended Complaint to City of Sacramento.

13           WHEREAS, there is no deadline to amend the pleadings.
             WHEREAS, Plaintiffs have attached as an exhibit their proposed Second Amended
14
     Complaint.
15
             WHEREAS, there is GOOD CAUSE to amend the complaint because Plaintiffs had the
16   opportunity to review the disclosures and diligently requested leave to amend in order to name
17   the involved officers.

18           IT IS SO AGREED.
19   Dated: April 13, 2021
                                                         ___/s/_Patrick M. Buelna____
20
                                                         PATRICK M. BUELNA
                                                         Attorneys for Plaintiff
21

22
     Dated: April 13, 2021
23
                                                         ___/s/_Sean Richmond____
24                                                       SEAN RICHMOND
                                                         Attorneys for Defendants
25




                                         STIPULATION AND ORDER
                                                    -2
           Case 2:20-cv-00497-WBS-DB Document 15 Filed 04/13/21 Page 3 of 3



1    IT IS SO ORDERED.
2
     Dated: April 13, 2021
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                 STIPULATION AND ORDER
                                          -3
